We have again reviewed the entire record in the light of appellant's motion, and his insistence that he should have been given a new trial because of newly discovered evidence. We have to confess that we have rarely seen a case of circumstantial evidence manifesting as much thoroughness in its preparation and in the presentation of its many strong links in the chain of circumstances, as the one before us. Many of these circumstances are set out in our former opinion, but many others could be iterated. For instance and as shedding light on the improbability of the truth of the testimony of the newly discovered witnesses, whose contradictions and inconsistencies were noted in our former opinion, we observe that Mr. Cade and his brother, who knew appellant well, testified that they saw him on the road coming from the direction of the place where the killing took place, at about 5:30 o'clock on the afternoon of the day of the killing, this being the time fixed by one of the newly discovered witnesses as that at which he saw appellant in the town of Rising Star. Mr. R. W. Cade testified that he had been to Rising *Page 403 
Star himself that day and got home about 5:30 p. m., and after he got there appellant drove up, coming from the west, and that he remained there seven or eight minutes. He described the car in which appellant was driving exactly as many of the witnesses described it who saw appellant in the neighborhood of where the killing occurred on the same afternoon. Mr. Cade said it was something like twelve or thirteen miles from where he saw appellant to where the deceased lived. Mr. Clay Cade, brother of preceding witness, testified that he had been to the town of Rising Star on that day with his family, and had taken his brother; that he came back by and let his brother out and went on west toward his place and met a man whom he said was, in his opinion, appellant, coming from the direction of where deceased lived. The point where he met appellant on this occasion was seven or eight miles from where deceased lived. The testimony of appellant's uncle, Hardy Kent, with whom he was staying at the time, and the testimony of Mrs. Hill, to whose place appellant went on the day of the homicide in the car of his uncle, Hardy Kent, furnished evidence which, without setting it out, is extremely strong in indicating appellant as the guilty party.
Appellant cites Seaton v. State, 112 Tex.Crim. Rep.,16 S.W.2d 823, and Davis v. State, 114 Tex. Crim. 72,24 S.W.2d 417, as supporting the impropriety of admitting expressions of opinion from certain witnesses. The facts of the cases referred to entirely differentiate them from those in the instant case. It would be highly improper to permit any witness to express an opinion as to whether certain things were put under a bed by a left-handed man, as in the Seaton case. We do not think these authorities shed any light upon appellant's objection to testimony that a certain buck shot shell was the same kind of shell as that found at the scene of the homicide.
Appellant renews complaint of the refusal of his special charge No. 2. Said special charge would have been applicable only to certain facts which do not appear in the record; nor is there any bill of exception in the record to the refusal of the testimony to which such charge would have been applicable.
Finding no error in the record, the motion for rehearing will be overruled.
Overruled. *Page 404